                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

OLEN S. BRADLEY, SR.                                                            PLAINTIFF

V.                            CASE NO. 4:18-cv-00841 JM

HOWARD J. KISOR, et al.                                                      DEFENDANTS

                                          ORDER

       Plaintiff Olen S. Bradley, Sr., in custody in the Yell County Detention Center, filed

a pro se complaint pursuant to 42 U.S.C. § 1983. (Doc. No. 2.) He also filed a motion to

proceed in forma pauperis, which was granted. (Doc. Nos. 1, 3.)

I. Screening

       Federal law requires courts to screen in forma pauperis complaints, 28 U.S.C.

§ 1915(e), and prisoner complaints seeking relief against a governmental entity, officer, or

employee, 28 U.S.C. § 1915A. Claims that are legally frivolous or malicious; that fail to

state a claim for relief; or that seek money from a defendant who is immune from paying

damages should be dismissed before the defendants are served. 28 U.S.C. § 1915(e);

28 U.S.C. § 1915A. A claim is legally frivolous if it “lacks an arguable basis in either law

or fact.” Neitzke v. Williams, 490 U.S. 319, 328 (1989). FED. R. CIV. P. 8(a)(2) requires

only “a short and plain statement of the claim showing that the pleader is entitled to relief.”

In Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 555 (2007) (overruling Conley v.

Gibson, 355 U.S. 41 (1957), and setting new standard for failure to state a claim upon

which relief may be granted), the court stated, “a plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment]to relief’ requires more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do. . . . Factual allegations

must be enough to raise a right to relief above the speculative level,” citing 5 C. Wright &

A. Miller, Federal Practice and Procedure § 1216, pp. 235- 236 (3d ed. 2004). A complaint

must contain enough facts to state a claim to relief that is plausible on its face, not merely

conceivable. Twombly at 570. However, a pro se plaintiff’s allegations must be construed

liberally. Burke v. North Dakota Dept. of Corr. & Rehab., 294 F.3d 1043, 1043-1044 (8th

Cir. 2002) (citations omitted).

    II.       Discussion

          Bradley sued Dardanelle Police Sergeant Howard J. Kisor and Dardanelle Officers

Judkins, Harris, and Phillips in their personal and official capacities. (Doc. No. 2.)        He

alleges that he is being prosecuted pursuant to a warrant with the wrong name on it, and

that the affidavit for the warrant contains false information. (Id. at 4.) He is currently in

jail awaiting trial on the charges. (Id. at 3.) Bradley seeks damages, among other relief.

(Id. at 6.)

          In Younger v. Harris, 401 U.S. 37, 43-45 (1971), the Supreme Court held that

federal courts should abstain from interfering in ongoing state proceedings. The Court

explained the rationale for such abstention as follows:

          [The concept of federalism] represent[s] . . . a system in which there is
          sensitivity to the legitimate interests of both State and National Governments,
          and in which the National Government, anxious though it may be to vindicate
          and protect federal rights and federal interests, always endeavors to do so in
          ways that will not unduly interfere with the legitimate activities of the States.

Id. at 44.



                                                 2
       Accordingly, a federal court must abstain from entertaining constitutional claims

when: (1) there is an ongoing state judicial proceeding; (2) the state proceeding implicates

important state interests; and (3) there is an adequate opportunity in the state proceedings

to raise the constitutional challenges. Yamaha Motor Corp. v. Stroud, 179 F.3d 598, 602

(8th Cir. 1999); Yamaha Motor Corp. v. Riney, 21 F.3d 793, 797 (8th Cir. 1994). If all

three questions are answered affirmatively, a federal court should abstain unless it detects

“bad faith, harassment, or some other extraordinary circumstance that would make

abstention inappropriate.” Middlesex County Ethics Comm’n v. Garden State Bar Ass’n,

457 U.S. 423, 435 (1982).

       Bradley is involved in ongoing state criminal proceedings, and Arkansas has an

important interest in its criminal justice procedures. As such, the Court should abstain

from entertaining plaintiff’s constitutional claims. Further, there is no indication of bad

faith, harassment, or any other extraordinary circumstance that would make abstention

inappropriate.

       Having determined that the Court should abstain from entertaining plaintiff’s

claims, it must decide whether to dismiss, or to stay, the case. Where only injunctive or

equitable relief is sought, dismissal is appropriate. Night Clubs, Inc. v. City of Fort Smith,

163 F.3d 475, 481 (8th Cir. 1998). Bradley, however, seeks damages, among other relief.

Accordingly, Bradley’s case is stayed and administratively terminated. Stroud, 179 F.3d

at 603-04.




                                              3
   III.    Conclusion

      1.     The Clerk of the Court is directed to stay and administratively terminate this

proceeding pending final disposition of Bradley’s state criminal charges.

      2.     Bradley may file a motion to reopen this case after such final disposition.

      3.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal of this order would not be taken in good faith.

      IT IS SO ORDERED this 14th day of November, 2018.




                                         ________________________________
                                         UNITED STATES DISTRICT JUDGE




                                            4
